Exhibit 10.2

Indemnification Agreement

This Indemnification Agreement (this “Agreement”) is being entered into
effective as of July 3, 2019 (the “Effective Date”), by and among Samuel A.
Calagione III and Mariah D. Calagione, individuals who are residents of the
State of Delaware and who are referred to herein as the “Founders” on the one
hand, and The Boston Beer Company, Inc., a Massachusetts corporation (“Boston
Beer”), on the other. The Founders and Boston Beer are sometimes referred to
herein collectively as the “Parties.”

WHEREAS, pursuant to (i) a Membership Unit Purchase Agreement (the “EOM UPA”)
dated May 8, 2019, entered into among Boston Beer, the Founders, and Dogfish
East of the Mississippi LP, a Delaware limited partnership (“EOM”), (ii) a
Merger Agreement dated May 8, 2019, entered into among Boston Beer, Canoe
Acquisition Corp., a Delaware corporation, the Founders, and Dogfish Head
Holding Company (“DFHH”), a Delaware corporation (the “Merger Agreement”), and
(iii) a Membership Unit Purchase Agreement dated May 8, 2019, entered into
between Boston Beer and DFH Investors LLC, a Delaware limited liability company,
Boston Beer has acquired, directly or indirectly, one hundred percent (100%) of
the outstanding units of Off-Centered Way LLC, a Delaware limited liability
company (“OCW”), through which the Founders have conducted their business; and

WHEREAS, the EOM UPA and Merger Agreement provide that the indemnification
obligations of EOM and DFHH shall be satisfied by the Founders pursuant to the
terms of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Founders and Boston Beer hereby agree as follows:

1. Certain Definitions. For purposes of this Agreement, the following terms
shall have the following meanings. Other capitalized terms used in this
Agreement and not otherwise defined shall have the respective meanings ascribed
to them in the Merger Agreement.

(a) “Acquisition Agreements” shall mean the EOM UPA and the Merger Agreement.

(b) “Cap” shall mean $134,364,180.

(c) “Environmental Matters” shall mean the representations and warranties of the
Founders under (i) Section 4.16 of the EOM UPA; and (ii) Section 4.16 of the
Merger Agreement.

(d) “Fraud” shall mean actual fraud under the laws of the State of Delaware
(including the requisite elements of (i) false representation, usually one of
fact, (ii) knowledge or belief that the representation was false (i.e.,
scienter), (iii) intention to induce the claimant to act or refrain from acting,
(iv) the claimant’s action or inaction was taken in justifiable reliance upon
the representation, and (v) the claimant was damaged by such reliance and as
established by the standard of proof applicable to such actual fraud).

 

1



--------------------------------------------------------------------------------

(e) “Fundamental Matters” shall mean: (i) the representations and warranties of
EOM under Sections 3.01, 3.02, and 3.05 of Article III of the EOM UPA; (ii) the
representations and warranties of DFHH under Sections 3.01, 3.02, 3.03 and 3.06
of Article III of the Merger Agreement; (iii) the representations and warranties
of EOM under Sections 4.01, 4.02, 4.03, 4.04 and 4.12 of the EOM UPA; (iv) the
representations and warranties of DFHH under Sections 4.01, 4.02, 4.03, 4.04 and
4.12 of the Merger Agreement; and (v) the tax-related covenants contained in
Article X of the Merger Agreement or Section 7.03 of the EOM UPA.

(f) “Losses” shall mean any and all losses, damages, liabilities, obligations,
judgments, settlements, taxes, fines, penalties, awards, third-party costs and
expenses (including reasonable attorneys’ and other professional fees and
expenses), whether absolute, accrued, conditional or otherwise, but excluding
incidental, consequential, special, indirect or punitive damages except to the
extent actually paid to a third party in connection with a Third Party Claim.

(g) “Settled Claim Amount” shall mean, for any claim finally determined pursuant
to Section 5(a)(i), the amount specified in the Notice of Claim; and for any
claim finally determined pursuant to Section 5(a)(ii), the amount that the
Founders are deemed obligated to pay upon settlement or other final
determination of such claim.

2. Indemnification. From and after the Closing, the Founders, jointly and
severally, shall defend and hold Boston Beer and its directors, shareholders,
officers, employees, consultants, agents, representatives, affiliates,
successors and assigns (each, an “Indemnified Person”) harmless from and against
any and all Losses arising out of, resulting from or relating to:

(a) any breach of any representation or warranty made by EOM or DFHH in the
Acquisition Agreements;

(b) any breach of any covenant made by EOM or DFHH in the Acquisition
Agreements;

(c) Fraud by any of EOM or DFHH in connection with the Acquisition Agreements.

3. Certain Limitations and Related Matters.

(a) The obligations of the Founders provided for in Section 2 shall be subject
to the following:

(i) Except with respect to Fraud and the Fundamental Matters, the Founders shall
not be liable to the Indemnified Persons for indemnification until the aggregate
amount of all Losses in respect of such matters exceeds $750,000 (the
“Deductible”), in which event the Founders shall be obligated to indemnify the
Indemnified Persons from and against such Losses in excess of, but not
including, the Deductible.

 

2



--------------------------------------------------------------------------------

(ii) Except with respect to Fraud and the Fundamental Matters, the Founders
shall not be liable to the Indemnified Persons for indemnification in an
aggregate amount in excess of ten percent (10%) of the Cap.

(iii) The Founders shall not be liable to the Indemnified Persons for
indemnification with respect to the Fundamental Matters in an aggregate amount
in excess of the Cap.

(iv) Except with respect to Fraud, the Fundamental Matters, and the
Environmental Matters, all indemnification obligations of the Founders hereunder
shall expire on the earlier of (A) August 10, 2020, and (B) the date on which
Boston Beer files its quarterly report on Form 10-Q for its second fiscal
quarter in its 2020 fiscal year, unless an Indemnified Person has submitted a
Notice of Claim for a particular matter prior to such date, in which case such
matter shall survive until the resolution of such matter in accordance to
Section 5.

(v) The indemnification obligations of the Founders hereunder with respect to
Fundamental Matters shall continue until the expiration of the applicable
statute of limitation, unless an Indemnified Person has submitted a Notice of
Claim for a particular matter prior to such date, in which case such matter
shall survive until the resolution of such matter in accordance to Section 5.

(vi) The indemnification obligations of the Founders hereunder with respect to
Environmental Matters shall continue in effect for a period of twenty-four
(24) months from the date hereof, unless an Indemnified Person has submitted a
Notice of Claim for a particular matter prior to such date, in which case such
matter shall survive until the resolution of such matter in accordance to
Section 5.

(b) Any inaccuracy in or breach of any representation or warranty and the amount
of any Losses with respect to a breach shall be determined without regard to any
materiality, Material Adverse Effect or other similar qualification contained in
or otherwise applicable to such representation or warranty.

(c) Any inaccuracy in or breach of any representation or warranty contained in
Sections 4.12(a), 4.13(b), (c) and (h), 4.14(d) and (e), 4.17(l), and 4.18 of
the Acquisition Agreements shall be determined without regard to any knowledge
qualifier contained in or otherwise applicable to such representation or
warranty.

(d) Boston Beer shall take, and shall cause any Indemnified Person to take,
commercially reasonable steps to mitigate any Losses upon becoming aware of any
event or circumstance that would be reasonably expected to, or does, give rise
thereto.

(e) Notwithstanding the fact that an Indemnified Person may have the right to
assert claims for indemnification under or in respect of more than one provision
of the any Acquisition Agreement or under or in respect of both Acquisition
Agreements in respect of any claim, no Indemnified Person shall be entitled to
recover the amount of any Losses more than once under any and all of the
Acquisition Agreements in respect of such claim.

 

3



--------------------------------------------------------------------------------

(f) Except with respect to matters other than Fraud or Fundamental Matters, the
Founders shall have the right (but not the obligation) to satisfy any
indemnification obligation with Escrow Shares, as provided in Section 4.

4. Escrow Shares. On the Effective Date, 127,147 shares of Boston Beer’s Class A
Common Stock (the “Escrow Shares”) shall be held in escrow with Computershare
Trust Company, N.A. pursuant to the terms of the Computershare Escrow Agreement
contemplated by the Merger Agreement. Should the Founders elect to satisfy any
obligation hereunder, such obligation as determined pursuant to the procedures
of Section 5, with the Escrow Shares, the number of such Escrow Shares to be
released to Boston Beer shall be equal to the quotient of (a) the Settled Claim
Amount and (b) the Signing Date Share Price (as defined in the Merger
Agreement), and such number of Escrow Shares shall be released to Boston Beer
pursuant to the terms of the Computershare Escrow Agreement.

5. Procedures.

(a) An Indemnified Person seeking indemnification hereunder shall give a written
notice to the Founders (a “Notice of Claim”) specifying (i) in reasonable detail
the nature and basis for a claim for indemnification pursuant to the relevant
Acquisition Agreement(s), including the section(s) of the relevant Acquisition
Agreement(s) supporting its claim, and the facts and circumstances supporting
its claim, and (ii) the dollar amount of the claim, or if such amount is
unknown, a good faith reasonable estimate of the dollar amount of the claim. The
Notice of Claim shall be provided to the Founders as soon as practicable after
the Indemnified Person becomes aware that it has incurred or suffered any
Losses. Notwithstanding the foregoing but subject to the survival periods set
forth in Section 3, any failure to provide the Founders with a Notice of Claim,
or any failure to provide a Notice of Claim in a timely manner as aforesaid,
shall not relieve the Founders from any liability that it may have to the
Indemnified Person pursuant to the terms of this Agreement except to the extent
that the ability of the Founders to defend such claim is materially prejudiced
by the Indemnified Person’s failure to give such Notice of Claim. If the Notice
of Claim relates to a Third Party Claim, the procedures set forth in
Section 5(b) below shall be applicable. If the Notice of Claim does not relate
to a Third Party Claim, the Founders shall have thirty (30) days from the date
of receipt of such Notice of Claim to object to any of the subject matter and
any of the amounts of the Losses set forth in the Notice of Claim, as the case
may be, by delivering written notice of objection thereof to the Indemnified
Person (a “Notice of Objection”).

(i) If the Founders fail to send a Notice of Objection within such thirty
(30) day period, the Founders shall be deemed to have agreed to the Notice of
Claim and shall be obligated to pay to the Indemnified Person the portion of the
amount specified in the Notice of Claim.

 

4



--------------------------------------------------------------------------------

(ii) If the Founders send a timely Notice of Objection, the Founders and the
Indemnified Person shall use their commercially reasonable efforts to settle
(without an obligation to settle) such claim for indemnification. If the
Founders and the Indemnified Person do not settle such dispute within thirty
(30) days after the Indemnified Person’s receipt of the Founders’ notice of
objection, the Founders and the Indemnified Person shall be entitled to seek
enforcement of their respective rights under this Agreement.

(b) Upon receipt of a Notice of Claim for a claim made or alleged by any
claimant other than an Indemnified Person (a “Third Party Claim”), the Founders
shall have the right, upon written notice to the Indemnified Person, to assume
and conduct, at the Founders’ sole expense, the defense of the Third Party Claim
with counsel reasonably acceptable to the Indemnified Person; provided that
(i) the Founders have sufficient financial resources, in the reasonable judgment
of the Indemnified Person, to satisfy the amount of any adverse monetary
judgment that is reasonably likely to result, (ii) the Third Party Claim solely
seeks (and continues to solely seek) monetary damages and does not relate to or
otherwise arise in connection with any criminal or regulatory enforcement action
or seek an injunction or other equitable relief against the Indemnified Person,
(iii) in the reasonable judgment of the Indemnified Person, no conflict of
interest arises that would prohibit a single counsel from representing both the
Founders and the Indemnified Person in connection with the defense of such Third
Party Claim, and (iv) the Indemnified Person has not determined, in good faith,
that there is a reasonable possibility that such Third Party Claim may adversely
affect it, its business relationships or any of its affiliates in any material
respect other than as a result of monetary damages for which it would be
entitled to indemnification hereunder. The Indemnified Person may thereafter
participate in (but not control) the defense of any such Third Party Claim with
its own counsel at its own expense; provided, however, that if (A) any of the
conditions described in clauses (i)—(iv) above fails to occur or ceases to be
satisfied, or (B) the Founders fail to take reasonable steps necessary to defend
such Third Party Claim in the reasonable judgment of the Indemnified Person,
then the Indemnified Person may assume and control its own defense using counsel
of its own choosing. If the Founders elect not to defend the Indemnified Person
with respect to such Third Party Claim, or fails to notify the Indemnified
Person of such election within thirty (30) calendar days after receipt of the
Notice of Claim, the Indemnified Person shall have the right, at its option, to
assume and control defense of the matter in such manner as it may deem
reasonably appropriate. The Founders, if they have assumed the defense of any
Third Party Claim as provided in this Agreement, may not, without the prior
written consent of the Indemnified Person, consent to a settlement of, or the
entry of any judgment arising from, any such Third Party Claim that (1) does not
include as an unconditional term thereof the giving by the claimant or the
plaintiff to the Indemnified Person of a complete release from all liability in
respect of such Third Party Claim, (2) grants any injunctive or equitable relief
or (3) may reasonably be expected to have a material adverse effect on the
Indemnified Person or any business thereof. The Indemnified Person, if it has
assumed the defense of any Third Party Claim, may, without the prior written
consent of the Founders, consent to a settlement of, or the entry of any
judgment arising from, any such Third Party Claim; provided, that any such
settlement shall not be determinative of the Founders’ indemnification
obligations hereunder; provided further that such Third Party Claim settlement
does not grant any injunctive or equitable relief. Each of the Parties shall and
shall cause their

 

5



--------------------------------------------------------------------------------

affiliates (and their respective officers, directors, employees, consultants and
agents) to, make available to the other(s) all relevant information in his or
its possession relating to any such Third Party Claim which is being defended by
the other Party and shall otherwise reasonably cooperate in the defense thereof.
The party controlling the defense of such Third Party Claim shall keep the
non-controlling party advised of the status of such Third Party Claim and the
defense thereof and shall consider in good faith the recommendations made by the
non-controlling party with respect thereto.

6. Tax Treatment of Indemnification Payments. All indemnification payments made
under this Agreement shall be treated by the parties for tax purposes as an
adjustment to the Merger Consideration under the Merger Agreement.

7. Miscellaneous Provisions.

(a) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

(b) Amendment and Waiver. Any provision of this Agreement may be amended or
waived only in a writing signed by Boston Beer and the Founders. No waiver of
any provision hereunder or of any breach or default thereof shall extend to or
affect in any way any other provision or prior or subsequent breach or default,
and no failure or delay to enforce, or partial enforcement of, any provision
hereof shall operate as a waiver of such provisions or any other provision.

(c) Complete Agreement. This Agreement and the documents referred to herein
contain the complete agreement between Boston Beer and the Founders with respect
to indemnification obligations arising out of the EOM UPA and the Merger
Agreement and supersede any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related to the
subject matter hereof in any way.

(d) Counterparts. This Agreement and any signed agreement or instrument entered
into in connection with this Agreement, and any amendments hereto or thereto,
may be executed in one (1) or more counterparts, all of which shall constitute
one and the same instrument. Any such counterpart, to the extent delivered by
means of a facsimile machine or by .pdf, .tif, .gif, .jpeg or similar attachment
to electronic mail (any such delivery, an “Electronic Delivery”) shall be
treated in all manner and respects as an original executed counterpart and shall
be considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. No Party shall raise the use of
Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each Party
forever waives any such defense, except to the extent such defense relates to
lack of authenticity.

 

6



--------------------------------------------------------------------------------

(e) Governing Law. All matters relating to the interpretation, construction,
validity and enforcement of this Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than the State of Delaware.

(f) Jurisdiction.

(iii) Any suit, action or proceeding against the Founders or Boston Beer arising
out of, or with respect to, this Agreement or any judgment entered by any court
in respect thereof shall be brought exclusively in the courts of the State of
Delaware (the “Designated Courts”), and the Parties hereto accept the exclusive
jurisdiction of the Designated Courts for the purpose of any suit, action or
proceeding.

(iv) In addition, each Party hereby irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement or any judgment entered by any of the Designated Courts and hereby
further irrevocably waives any claim that any suit, action or proceedings
brought in the Designated Courts has been brought in an inconvenient forum.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.

 

The Founders:         

/s/ Samuel Calagione III

   Samuel A. Calagione III   

/s/ Mariah D. Calagione

   Mariah D. Calagione Boston Beer:    THE BOSTON BEER COMPANY, INC.    By:   

/s/ David A. Burwick

   Name:    David A. Burwick    Title:    President & Chief Executive Officer

[Indemnification Agreement]